DETAILED ACTION
Response to Amendment
This Office Action is in response to the amendments filed 12/10/2021.  The current status of the claims is as follows:
Claims 1-20 are pending.
Claims 1, 2, 6-7, and 11-12 are amended.
Claims 21-24 are new.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the combination of limitations presented by the claim are not found within the available prior art. Specifically, the limitations:
manage a set of eviction candidates which includes  
i) selection of further eviction candidates to include in the set of eviction candidates, and ii) removal of a first eviction candidate selected from the set of eviction candidates for replacement with a copy of a requested load unit;
select based on a controllable selection rate a second eviction candidate from the copies of the load units in the instruction portion to include in the set of eviction candidates; 
discard the first eviction candidate or second eviction candidate if at least one of the load entity queues vetoes the first eviction candidate or the second eviction candidate where the veto is arranged to occur at one or more of 
i) before addition of the second eviction candidate to the set of eviction candidate, and ii) before replacement of the first eviction candidate selected from the set of eviction candidates with the copy of a requested load unit;
and replace the first eviction candidate selected from the set of eviction candidates in the instruction portion with the copy of the requested load unit stored in the external memory in response to selecting the first eviction candidate from the set of eviction candidates.

are not found. Vishin (US 2008/0091880 A1) as applied in the rejection dated 09/16/2021 fails to teach the controllable selection rate, in addition to the sequence and timing of selection, discarding, and replacement of two or more candidates as required by the claims. Reed et al. (US 2018/0173636 A1) 
Claims 2-10, 21, and 23 are dependent from, and allowed in conjunction with, claim 1.
Regarding Claim 11, the combination of limitations presented in the claim are not found within the available prior art. Specifically, the identified prior art teaches eviction and selection of eviction policy; however, the requirement of selection of candidates being based on “a controllable selection rate by each load entity queue” when combined with the remaining limitations of the claim could not be found.  An updated search of available prior art failed to provide a teaching, alone or in combination, to overcome the identified deficiencies in a manner which would anticipate or render the claimed invention obvious.
Claims 12-20, 22, and 24 are dependent from, and allowed in conjunction with, claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666. The examiner can normally be reached Mon and Wed-Fri 10-6 EST; Tues 1-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William E. Baughman/Primary Examiner, Art Unit 2138